Judgment reversed on the law and facts and a new trial granted, with costs to the appellants to abide the event. Memorandum: Defendant’s motion to dismiss the complaint made at the end of plaintiffs’ case was granted upon the sole ground that there was insufficient and inadequate proof of damages. We find in this record evidence as to the cost of repairing the injury to the premises as well as proof of other alleged damages that made out a prima facie case. (See 1 Clark, New York Law of Damages, §§ 474, 477.) All concur. (Appeal from a judgment of Wayne Trial Term, dismissing the complaint in an action for property damage to realty as the result of negligence in the maintenance of a gas station and nuisance.)
Present — Kimball, J. P., Wiliams, Bastow, Goldman and Halpern, JJ.